Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In summary, claims 7-9, 11-13, 17-18, and 20 are allowed. 
Claims 1-6, 10, 14-16, and 19 had/have been previously canceled by the applicant. 
The non-elected species have also been canceled by applicant. 

Reasons for allowance: 
The amendments and cancelations of claims on 5/4/2022 by applicant overcame all the previous rejections by the examiner.  
Prior art does not teach or suggest the claimed sequences (including SEQ ID NOs: 4-6) are related to resistance/tolerance to Lepidopteran, Asian Corn Borer (Ostrinia furnacalis), Rice Stem Borer (Chilo suppressalis), or Oriental Armyworm (Mythimna separata).
In addition, applicant provides examples of using the claimed sequences to make transgenic plants conferring resistance to multiple Lepidopteran species (examples 1-13, p54-80). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663